Case 21-16133-LMI Doc 2-2 Filed 06/24/21 Pagelof3

EXHIBIT
2
Case 21-16133-LMI Doc 2-2 Filed 06/24/21 Page2of3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

www.flsb.uscourts.gov
In re:
OCEANROAD GLOBAL SERVICES LIMITED, Chapter 15
Case No.:
Debtor in a Foreign Proceeding.
RULE 7007.1 CORPORATE OWNERSHIP STATEMENT

Mr. Colin Diss, one of the joint liquidators (“Joint Liquidators” or “Foreign
Representatives”) of the creditors voluntary liquidation of Oceanroad Global Services Limited
(“Oceanroad” or “Debtor’’), provides the following information in conformity with Fed. R. Bankr.
P. 1007(a)(4) and 7007.1:

1. At the time Oceanroad went into liquidation, its shareholder was Leslie Schelterns,
an individual.

2s As to the Joint Liquidators, the corporate ownership statement is inapplicable, as
they are individuals.

28 U.S.C. § 1746 VERIFICATION

I verify under penalty of perjury under the laws of the United States of America that the

foregoing Corporate Ownership Statement is true and correct.

 

 

Colin Diss — as Joint Liquidator for Oceanroad Global
Services Limited in the UK Proceeding
Case 21-16133-LMl

Dated: June 14, 2021

Doc 2-2 Filed 06/24/21 Page3of3

Respectfully submitted,

SEQUOR LAW, P.A.

1111 Brickell Avenue, Suite 1250
Miami, Florida 33131

Telephone: (305) 372-8282
Facsimile: (305) 372-8202

By: /s/ Nyana Abreu Miller

Edward H. Davis, Jr., Fla. Bar No. 704539

edavis@sequorlaw.com
Gregory S. Grossman, Fla. Bar No. 896667

ggrossman@sequorlaw.com
Nyana Abreu Miller, Fla. Bar No. 092903

nmiller@sequorlaw.com
Carolina Z. Goncalves, Fla. Bar No. 124570

cgoncalves@sequorlaw.com

Page 2 of 2
